


 

Exhibit 10(i)

 

 

 

STATE OF NORTH CAROLINA

 

AMENDMENT TO

 

 

EMPLOYMENT AGREEMENT

COUNTY OF MECKLENBURG

 

 

 

 

THIS AMENDMENT, made and entered into effective the 1st day of September 2002,
by and between FAMILY DOLLAR STORES, INC., a Delaware corporation (hereinafter
referred to as the “Company”); and Howard R. Levine (hereinafter referred to as
the “Employee”);

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Employee entered into an Employment Agreement dated
April 29, 1997, as amended by Amendments to Employment Agreement dated August
28, 1997, August 19, 1998, August 29, 1999, August 27, 2000, and September 2,
2001, (hereinafter referred to as the “Agreement”); and

 

WHEREAS, the Company and the Employee desire to amend the Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and the Employee agree as follows:

 

1.                    Section 1.04 of the Agreement is amended by adding “Utah”
to the list of states constituting the “Present Territory.”

 

2.                    Section 2 of the Agreement is deleted and the following is
substituted in lieu thereof:

 

“2.     Employment.  The Employee shall be employed by the Company and any
Affiliate in the capacity provided for in Paragraph 3 for the period commencing
September 1, 2002, (the “Commencement Date”), and ending on August 30, 2003, or
upon the termination of this Agreement as provided in Paragraph 6.”

 

3.                    The first paragraph of Section 5.01 of the Agreement is
deleted and the following

                             paragraph is substituted in lieu thereof:

 

“5.01           In consideration of the services to be rendered by the Employee
pursuant to this Agreement, the Company shall pay, or cause to be paid, to the
Employee a weekly base salary from September 1, 2002, to August 30, 2003, of
$13,461.54 ($700,000.00 per annum).”

 

4.                    Subparagraphs (a) and (b) of Section 5.02 of the Agreement
are deleted and the

                             following subparagraphs are substituted in lieu
thereof:

 

“5.02.          In addition, the Employee shall be entitled to:

 

      (a)  Participate in the Company’s Target Bonus Plan, as it may be amended
or modified in any respect, including achievement of established goals, as
President and Chief Executive Officer for the fiscal year commencing September
1, 2002.  The Target Bonus Plan generally will give the Employee the opportunity
to earn a bonus of up to seventy-five (75%) percent of the Employee’s base
salary actually received for services on and after September 1, 2002, through
August 30, 2003, for the fiscal year ending August 30, 2003, subject to the
Company’s achievement of certain financial goals to be established, the
Employee’s performance, and all terms and conditions of the Target Bonus Plan as
in effect for such fiscal year; provided that the amount of bonus paid may not
be increased by the annual individual performance rating of the Employee by the
Chairman of the Board.  The Employee acknowledges that he has received a copy of
the form of the Target Bonus Plan and Bonus Conditions and is familiar with the
terms and conditions thereof.  Nothing contained herein shall limit the
Company’s right to alter, amend or terminate the Target Bonus Plan at any time
for any reason.  The Employee further acknowledges that, as provided in the
Target Bonus Plan, in the event the Employee is not employed by the Company, for
whatever reason, at the time the bonus for the fiscal year is actually paid to
participants in the Target Bonus Plan following the end of the fiscal year, the
Employee will not be entitled to receive the bonus.

 

 

--------------------------------------------------------------------------------


 

                                          (b)  Take twenty days (exclusive of
Saturdays, Sundays and paid Company holidays) of vacation during the twelve
month period commencing September 1, 2002.  Vacation time will accrue ratably
during the course of said period and cannot be accumulated from year to year,
except that up to five days of vacation not taken in said twelve month period
may be carried over to the next twelve month period.”

 

                                                                    5.      The
second paragraph of Section 6.02 of the Agreement is deleted and the following
paragraph is substituted in lieu thereof:

 

              “In the event this Agreement is not terminated by the Company or
the Employee for any reason prior to August 30, 2003, and the Company and the
Employee do not agree in writing before August 30, 2003, to extend the term of
this Agreement beyond August 30, 2003, or to enter into a new agreement to
extend the employment relationship beyond August 30, 2003, this Agreement shall
terminate automatically on August 30, 2003, which shall be the Termination Date,
and the Company shall pay to the Employee sixty (60) days of the base salary set
forth in Section 5.01 (which shall constitute payment in full of the
compensation due to the Employee hereunder).  Any such payments shall be made in
two (2) equal monthly installments with the first installment due and payable
not later than thirty (30) days after the Termination Date.”

 

                                                                   6.      
Section 6A. of the Agreement is deleted, and the following paragraph is added in
lieu thereof:

 

                      “6A.  Target Bonus Plan.  Notwithstanding any other
provision of this Agreement, if the Company terminates this Agreement prior to
the end of the term of this Agreement on August 30, 2003, for reasons other than
for Cause, or if the Company and the Employee do not agree in writing before
August 30, 2003, to extend the term of the Employee’s employment by the Company
beyond August 30, 2003, the Employee shall be entitled to receive as a severance
payment an amount equal to the pro rata share of the bonus, or the full bonus,as
the case may be, if any, under and subject to the terms and conditions of the
Target Bonus Plan referred to in Section 5.02(a) based on seventy-five (75%)
percent of the Employee’s base salary actually received for the period from
September 1, 2002, through the Termination Date, or through August 30, 2003, if
the Employee’s employment continues through that date.  This payment is equal to
the amount, if any, the Employee would have received following the end of the
fiscal year ended August 30, 2003, if the Target Bonus Plan did not have a
requirement that the Employee be employed by the Company at the time the bonus
is customarily paid.  Such payment shall be made to the Employee on or about
November 15 following the end of said fiscal year.”

 

7.                    All other terms and provisions of the Agreement shall
remain in full force and effect.

 

 

                      IN WITNESS WHEREOF, the parties hereto have executed this
Agreement in triplicate, all as of the day and year first above written.

 

 

FAMILY DOLLAR STORES, INC.

 

 

 

Attest

By

/s/ Leon Levine

 

 

 

Chairman of the Board

 

/s/ George R. Mahoney, Jr.

 

 

 

Secretary

 

 

 

 

 

 

(Corporate Seal)

 

 

 

 

/s/ Howard R. Levine

(SEAL)

 

 

Howard R. Levine

 

Witness:

 

 

 

 

 

/s/ Janice B. Burris

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------

